Citation Nr: 1443351	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-28 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972, and had subsequent reserve service with the Alabama National Guard; however, no portion of this service was federalized.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow for the Veteran to submit additional evidence.  No additional evidence has been received by the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service treatment records are incomplete.  While there have been multiple requests to obtain additional service treatment records, some of which have been successful, the Veteran should be asked to identify the records he believes are missing and another records request should be made on remand.

After any additional records are received, a new VA medical opinion regarding the potential relationship between the Veteran's current bilateral knee disabilities and service must be obtained.  The VA medical opinion rendered in March 2014 is inadequate, as the opinion incorrectly states that the Veteran's treatment records do not reflect any complaints of or treatment for a knee impairment.  Conversely, the claims file currently contains in-patient treatment for left knee pain in November 1970 and a related November 1970 physical profile.  Accordingly, a new medical opinion considering this relevant evidence is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's service connection claim for a low back disability, the Veteran reports injuring his back during service when he uncoupled a tractor from its trailer.  He reports receiving related in-service treatment.  The Veteran is competent to report experiencing this in-service low back injury regardless of whether it is shown in official records.  The Veteran has also reported that within one year of his discharge from service, when undergoing a pre-employment physical examination, he was informed that he had possible lumbar degenerative disc disease or degenerative joint disease.  (He reports that these records are not available.)  These lumbar spine disabilities are chronic in nature, and the Veteran is competent to report being informed of a contemporaneous diagnosis.  Given the Veteran's competent reports of an in-service low back injury and post-service indication of a chronic low back disability, VA's duty to obtain a related medical examination to assess the nature of any current low back disability, as well as an opinion regarding the potential relationship between his in-service back injury and any current disability, has been triggered.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any service treatment records that he believes are missing.  Request any identified records from the appropriate records custodian.

2.  Then, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct an examination of the Veteran's back and knees to determine the nature of any current low back and bilateral knee impairments.

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed low back and bilateral knee disabilities are related to his active service.

When rendering this opinion, the examiner is to consider the following relevant evidence:

* The Veteran credibly reports injuring his knees during service when a service member fell on them.
* In November 1970, the Veteran was treated for a left knee strain and given a related physical profile.
* The Veteran reports injuring his low back and right knee in 1971when uncoupling a tractor-trailer and receiving related treatment.  
* The Veteran credibly reports receiving right knee treatment in 1972.
* After service, the Veteran credibly reports that in approximately 1973, when undergoing a pre-employment physical examination, he was informed that he had a lumbar spine impairment.
* The Veteran credibly reports receiving treatment for his left knee impairment from 1973 to 1974, from 1985 to 1987, and from 1994 to 1995 (the records of which have since been destroyed).
* Private records from February to April 2005 reflect a past medical history of a left knee surgery; a current diagnosis of right knee moderate degenerative joint disease; and that the Veteran underwent a right knee surgery in March 2005 to repair two meniscal tears.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

